Citation Nr: 1641703	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for cardiovascular disease, including coronary artery disease (CAD), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Boise, Idaho.  A transcript of that proceeding is associated with the claims file.

In November 2014, the Board remanded this matter for further evidentiary development.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, service-connected disability contributed to the development of CAD.


CONCLUSION OF LAW

The criteria for service connection for CAD are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

Merits

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection also may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that service connection for CAD is warranted as secondary to service-connected hypertension.

Initially, the Board notes that the Veteran was diagnosed with CAD at an October 2010 VA examination.

The October 2010 VA examiner noted that hypertension was a risk factor for development of CAD.  However, the examiner concluded that it was less likely as not that hypertension caused CAD as the Veteran had good control of his hypertension.

The file was returned to the October 2010 VA examiner, who provided an addendum opinion in May 2015.  He opined that it was less likely than not that CAD was related to service or that CAD had its onset in service.  As rationale, in part, the examiner stated:

"At the time of the CAD diagnosis the Veteran has [hypertension], [high density lipoprotein], obesity, ongoing tobacco use, and family history of CAD. Based on review of the C-file and VA CPRS, the exact percentage of etiological contribution each of these conditions have conferred to the development of the CAD cannot be determined without resorting to speculation, and therefore each should be considered to have contributed equally.  Thus the majority of etiologies are related to non-service connected conditions."

The examiner also concluded that it was less likely than not that service-connected disabilities, including hypertension, aggravated CAD.  As rationale, in part, the examiner stated:

"VA Echocardiograms do not indicate [left ventricular hypertrophy /hypertensive heart disease] and therefore wall thickness secondary to [hypertension] is unlikely a cause of ischemia/CAD. Antihypertensive medication reduce afterload pressure and decease work of the heart, in addition to dilation of vasculature vessels, and are therefore are unlikely to promote ischemia or atherosclerosis of the CAD condition."

It was added that the major risk factors for CAD included a sedentary lifestyle and obesity.  The Veteran is service-connected for degenerative disease of the spine and right knee, which could reasonably have contributed to his obesity and a more sedentary lifestyle.  Resolving reasonable doubt in the Veteran's favor, service connection for CAD is warranted as secondary to service-connected disability.  While the examiner initially claimed that hypertension was well controlled and unlikely led to the development of CAD, he later contradicted that statement in the May 2015 addendum opinion.  In that opinion, the examiner stated that hypertension, obesity and a sedentary life style were risk factors for the development of CAD and the risk factors should be considered to have contributed to the Veteran's development of CAD in an equal manner.  Then, in the same opinion that because of echocardiograms did not indicate hypertrophy or hypertensive heart disease, it was unlikely that wall thickness secondary to hypertension caused CAD.  The examiner, however, provided a clear statement that hypertension, at least in tandem with other risk factors, led to the development of CAD.  Given the conflicting statements, the evidence is in at least equipoise as to whether service-connected physical disability and hypertension contributed to the development of CAD.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for CAD is granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for CAD is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


